United States Court of Appeals
                     For the First Circuit


No. 19-1818

                     STATE OF RHODE ISLAND,

                      Plaintiff, Appellee,

                               v.

  SHELL OIL PRODUCTS CO., L.L.C.; CHEVRON CORP.; CHEVRON USA,
 INC.; EXXONMOBIL CORP.; BP, PLC; BP AMERICA, INC.; BP PRODUCTS
     NORTH AMERICA, INC.; ROYAL DUTCH SHELL P.L.C.; MOTIVA
  ENTERPRISES, L.L.C.; CITGO PETROLEUM CORP.; CONOCOPHILLIPS;
  CONOCOPHILLIPS CO.; PHILLIPS 66; MARATHON OIL CO.; MARATHON
PETROLEUM CORP.; MARATHON PETROLEUM CO., L.P.; SPEEDWAY, L.L.C.;
    HESS CORP.; LUKOIL PAN AMERICAS L.L.C.; AND DOES 1-100,

                     Defendants, Appellants,



                 GETTY PETROLEUM MARKETING, INC.

                           Defendant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 23, 2022, is amended
as follows:

     On page 29, line 8, change "Companies'" to "Companies" (i.e.,
delete the apostrophe)




                              - 1 -